Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.535 Filed 09/21/20 Page 1 of 21




                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN

ELECTION INTEGRITY FUND, et al.,         )
                                         )      Case No. 1:20-cv-00805
      Plaintiffs,                        )
                                         )      Hon. Paul J. Maloney
v.                                       )
                                         )      Mag. Phillip J. Green
GRETCHEN WHITMER, in her official        )
     capacity as Governor of Michigan,   )      ORAL ARGUMENT
                                         )      REQUESTED
      Defendant.                         )



                      PLAINTIFFS’ REPLY IN SUPPORT OF
                    MOTION FOR PRELIMINARY INJUNCTION


                                         GRAVES GARRETT, LLC

                                         /s/ Edward D. Greim
                                         Edward D. Greim
                                         Special Counsel, Thomas More Society
                                         Missouri Bar No. 54034
                                         GRAVES GARRETT, LLC
                                         1100 Main Street, Suite 2700
                                         Kansas City, Missouri 64105
                                         Tel.: (816) 256-3181
                                         Fax: (816) 222-0534
                                         edgreim@gravesgarrett.com

                                         Attorney for Plaintiff
Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.536 Filed 09/21/20 Page 2 of 21




                                 TABLE OF CONTENTS

TABLE OF AUTHORITIES                                                                   iii

ARGUMENT                                                                                1

      I.     The Governor’s Orders do have arbitrary and content-based exceptions,
             and she cannot now claw back admissions she has made elsewhere.            1

      II.    The Governor’s Orders are Unconstitutional under Traditional
             First Amendment Analysis.                                                  4

             A.     The gathering restrictions under the Governor’s orders are
                    based on the content of the expressive activity involved.           4

                    i.     The Governor’s briefing reveals that the expressive
                           activity associated with a group event draws the
                           Orders’ penalties and prohibitions.                          4

                    ii.    The restrictions punish speech based on its content
                           as non-religious and non-commercial.                         5

             B.     Even a content-neutral Order would fail as a time, place, and
                    manner restriction because it is not narrowly tailored and fails
                    to preserve ample alternatives.                                     6

             C.     The Orders are void for vagueness because an ordinary citizen
                    cannot reconcile the plain text of the Constitutional Exception
                    with the Governor’s differing interpretation and enforcement
                    of that provision.                                                  7

             D.     Regardless of whether the Constitutional Exception exists,
                    the Orders are overbroad because they regulate substantially
                    more speech and assembly than the State can justify under the
                    First Amendment.                                                    7

             E.     The in-person gathering restrictions operate as prior restraints
                    by prospectively prohibiting some events based on the expressive
                    purpose for which the event is held.                                8

      III.   Jacobson does not save the Governor’s otherwise unconstitutional
             restrictions.                                                              9

             A.     Under Jacobson, courts should still apply the last century
                    of law specifying the required scrutiny where plaintiffs allege
                    constitutional injuries.                                            9


                                              i
Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.537 Filed 09/21/20 Page 3 of 21




            B.     South Bay does not control.                             11

      IV.   All factors weight in favor of preliminary relief.             12

      V.    Plaintiffs have standing to challenge the 100-person outdoor
            attendance restriction.                                        13

CONCLUSION                                                                 14

CERTIFICATE OF COMPLIANCE                                                  15

CERTIFICATE OF SERVICE                                                     16




                                              ii
Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.538 Filed 09/21/20 Page 4 of 21




                                 TABLE OF AUTHORITIES
Cases

Adams & Boyle, P.C. v. Slatery,
      956 F.3d 913 (6th Cir. 2020)                                                9

Alexander v. United States,                                                       8
      509 U.S. 544 (1993)

Arcara v. Cloud Books, Inc.,                                                    4, 8
       478 U.S. 697 (1986)

Bays v. City of Fairborn,
       668 F.3d 814 (6th Cir. 2012)                                              12

Calvary Chapel Dayton Valley v. Sisolak,
      No. 19A1070, 2020 WL 4251360 (U.S. July 24, 2020)                          12

CH Royal Oak, LLC v. Whitmer,
      No. 1:20-CV-570, 2020 WL 4033315 (W.D. Mich. July 16, 2020)                10

City of Chicago v. Morales,
        527 U.S. 41 (1999)                                                        7

Cty. of Butler v. Wolf,
        No. 2:20-CV-677, 2020 WL 5510690 (W.D. Pa. Sept. 14, 2020)            10, 11

Déjà vu of Nashville, Inc. v. Metro. Gov’t of Nashville and Davidson Cnty.,
       274 F.3d 377 (6th Cir. 2001)                                              13

Detroit Unity Fund v. Whitmer,
       No. 20-1817, 2020 WL 5230726 (6th Cir. Sept. 2, 2020)                      3

Elrod v. Burns,
       427 U.S. 347 (1976)                                                       12

Fair and Equal Michigan, et al. v. Benson, et al.,
       No. 20-000095-MM                                                           2

Giaccio v. Pennsylvania,
       382 U.S. 399 (1966)                                                        7

In re Rutledge,
       956 F.3d 1018 (8th Cir. 2020)                                             10



                                                iii
Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.539 Filed 09/21/20 Page 5 of 21




Jacobson v. Massachusetts,
      197 U.S. 11 (1905)                                                   passim

Kishore v. Whitmer,
       No. 20-11605, 2020 WL 3819125 (E.D. Mich. July 8, 2020)                  3

League of Indep. Fitness Facilities & Trainers, Inc. v. Whitmer,
      814 F. App’x 125 (6th Cir. 2020)                                       9, 10

League of Indep. Fitness Facilities & Trainers, Inc. v. Whitmer,
      1:20-CV-458, 2020 WL 3421229 (W.D. Mich. June 19, 2020)                  10

Maryville Baptist Church, Inc. v. Beshear,
      975 F.3d 610 (6th Cir. 2020)                                              9

Novak v. City of Parma,
      932 F.3d 421 (6th Cir. 2019)                                              8

Promotions, Ltd. v. Conrad,
      420 U.S. 546 (1975)                                                       8

Reed v. Town of Gilbert, Ariz.,
       576 U.S. 155 (2015)                                                      6

Roberts v. Neace,
       958 F.3d 409 (6th Cir. 2020)                                             5

SawariMedia LLC v. Whitmer,
      No. 20-CV-11246, 2020 WL 3097266 (E.D. Mich. June 11, 2020)               2

Schickel v. Dilger,
       925 F.3d 858 (6th Cir. 2019)                                             7

South Bay United Pentecostal Church v. Newsom,
       140 S. Ct. 1613 (2020)                                               11, 12

Watchtower Bible & Tract Soc’y of New York, Inc. v. Village of Stratton,
      536 U.S. 150 (2002)                                                       6

Ward v. Rock Against Racism,
      491 U.S. 781 (1989)                                                      10




                                               iv
Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.540 Filed 09/21/20 Page 6 of 21




                                                ARGUMENT
             I. The Governor’s Orders do have arbitrary and content-based exceptions, and
                she cannot now claw back admissions she has made elsewhere.
        Despite the plain language of her Orders1 and recent arguments elsewhere, the Governor

now claims they contain no exceptions covering constitutionally protected activity. Def.’s

Memo. at p.26, PageID 321. The Orders’ “Separation of Powers” provision states: “…[N]othing

in this order shall be taken to abridge protections guaranteed by the state or federal constitution

under these emergency circumstances.” The exception’s plain text references the rest of the

Order and tells Michiganders that it provides some level of protection where the rest of the Order

provides none. The State disagrees, arguing this text—which never mentions Jacobson—merely

“preserve[s] the Jacobson framework.” Id. If that was truly the Governor’s unexpressed private

intent, then the text of the exception is meaningless surplusage.

        The Governor’s new position strengthens Plaintiffs’ vagueness and overbreadth claims

because it confirms that millions of Michiganders are being actively misled into believing some

of their planned activities that are otherwise banned by the Order can be exempted. That belief

arises not only from the Order’s plain text, but from the Governor’s recent assertions that her

Order does provide exceptions for constitutionally protected activity:


        -    The Governor’s FAQs for her Orders:

                 o Q: Does Executive Order 2020-176 prohibit persons from engaging in
                   outdoor activities that are protected by the First Amendment to the
                   United States Constitution?
                 o A: No. Persons may engage in expressive activities protected by the First
                   Amendment within the State of Michigan, but must adhere to social distancing
                   measures recommended by the Centers for Disease Control and Prevention,


1
        Plaintiffs’ Complaint and Motion cite EO 2020-160, then in effect but recently replaced with EO 2020-176.
Defendant concedes her replacement order maintains the challenged restrictions. Def.’s Memo. at p.7-8, PageID
302-3. Because it maintains those restrictions and the constitutional “exception,” see EO 2020-176(13), Plaintiffs’
arguments citing EO 2020-160 apply equally to EO 2020-176. Plaintiffs’ claims are not moot.

                                                        1
Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.541 Filed 09/21/20 Page 7 of 21




                       including remaining at least six feet from people from outside the person’s
                       household.

         -   In Belanger, et al. v. Whitmer, et al., the Governor entered into a Stipulated Order and
             settlement acknowledging that a pro-life protestor engaged in public speech on a
             public sidewalk did not violate the Governor’s order then in effect. This occurred
             during the Governor’s stay at home order, when the numerical attendance limit for
             events was effectively 0. See Ex. B to Pls.’ Sugg. in Supp. of Mtn., PageID 260-264.

         -   On June 4th, the Governor participated in a march that violated the attendance limits
             then in effect.2 The Governor’s spokeswoman, citing the Constitutional Exception,
             later justified the Governor’s participation because peaceful protest, even if in excess
             of the attendance limits, did not violate the order.3

         -   In SawariMedia LLC v. Whitmer, No. 20-CV-11246, 2020 WL 3097266, at *8 (E.D.
             Mich. June 11, 2020), judgment entered, No. 20-CV-11246, 2020 WL 4040704 (E.D.
             Mich. July 17, 2020), the court noted “Defendants stress that even though the Stay-at-
             Home Order, and the April 9, April 24, and May 1 extensions of that order, did not
             expressly exempt constitutionally protected activities, the orders were “interpreted” to
             allow for those activities…This “interpretation” was found on the State of Michigan's
             website in a “frequently asked questions” document.” In Defendant’s Sawari brief,
             they asserted “[E]ven after issuance of the Stay-Home Order, that order and the
             subsequent orders were interpreted as permitting persons to engage in outdoor
             expressive activities protected by the First Amendment so long as social distancing
             measures are observed.” See Ex. A, Def.’s Brief at p. 18, PageID 129.

         -   In Fair and Equal Michigan, et al., v. Benson, et al.4, the Court stated:
             Defendants have asserted that the Executive Orders included an exception for First
             Amendment activity such as petition drives. The Court notes that while EO 2020-110
             contains such language, no other order expressly did so. Instead the First Amendment
             protection was found in the FAQ on a governmental website. Of course, like
             legislative analysis or court rule commentary, the FAQ section did not have the force
             of law. It is undeniably true that during the “stay at home” period there were several
             assemblies both at the State Capital and elsewhere where people gathered for the
             purpose of expressing political views. In some instances, on information and belief,
             some of the persons assembled were ticketed. In some instances, people were not.
             However, all were in jeopardy of arrest.


2
          According to the State’s briefing here, outdoor events were subject to a 100-person limit at that time. Def.’s
Memo. at p.1, PageID 296.
3
          Mauger and Dickson, With little social distancing, Whitmer marches with protestors, The Detroit News
(Jun. 4, 2020) https://www.detroitnews.com/story/news/local/michigan/2020/06/04/whitmer-appears-break-social-
distance-rules-highland-park-march/3146244001/ (“Brown said the unity march didn't violate [the Governor’s] latest
order because it states, ‘Nothing in this order shall be taken to abridge protections guaranteed by the state or federal
constitution.’ ‘That includes the right to peaceful protest.’”)
4
          Opinion and Order of the Michigan Court of Claims issued June 10, 2020, Case No. 20-000095-MM

                                                           2
Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.542 Filed 09/21/20 Page 8 of 21




             See Ex. B, p. 10-11 (emphasis added).
       -     In its briefing in Kishore v. Whitmer, No. 20-11605, 2020 WL 3819125, at *5 (E.D.
             Mich. July 8, 2020), aff'd, No. 20-1661, 2020 WL 4932749 (6th Cir. Aug. 24, 2020),
             the State asserted:

             As discussed above, none of the early Executive Orders expressly prohibited petition
             circulation, and in fact the orders either indicated that First Amendment activities
             were permissible or were interpreted to permit engaging in such activities while
             outdoors and observing social distancing guidelines. Indeed, there were multiple,
             nationally publicized protests in Michigan that occurred before Plaintiffs filed this
             action and which effectively demonstrated that First Amendment activities were not
             precluded by the Governor’s orders… Similarly, the FAQ for this order also provides
             that activities protected by the First Amendment are not prohibited… From March 10,
             2020, the date the Governor first declared an emergency, to the present, Plaintiffs
             could have been circulating petitions and collecting signatures.

             See Ex. C, Def.’s Brief at pp.15-16, PageID 147-8.

       -     Finally, in Detroit Unity Fund v. Whitmer, No. 20-1817, 2020 WL 5230726 (6th Cir.
             Sept. 2, 2020), the State represented multiple times that an exception exists for
             outdoor activity:

                    “…the orders were interpreted to permit engaging in First Amendment
                    activities while outdoors and observing social distancing guidelines. Indeed,
                    there were multiple, nationally publicized protests in Michigan that occurred
                    before Detroit Unity filed this action and which effectively demonstrated that
                    First Amendment activities were not precluded by the Governor's orders…”

             See 2020 WL 5351437 at *29, n.31
       In none of these cases did the Governor take her current position: that outdoor activities

are actually subject to the 100-person limit, and that rather than allowing mass protests or other

activity, the “exception” merely summarizes Jacobson. The Constitutional Exception’s text has

not changed. It must exist for all or for none. Its meaning cannot morph from brief to brief,

litigation to litigation, or speaker to speaker. The exception’s plain text and the Governor’s own

history of relaxing her capacity limits convey to Michiganders that there is an available

exception.




                                                 3
Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.543 Filed 09/21/20 Page 9 of 21




             II. The Governor’s Orders are Unconstitutional under Traditional First
                 Amendment Analysis.

                 A. The gathering restrictions under the Governor’s orders are based on the
                    content of the expressive activity involved.
        Crucially, the Governor now admits that it is the expressive element of a particular

activity which triggers her Orders. Additionally, her Orders treat activities differently based on

the content of the expressive activity involved, creating a tiered system where religious and

commercial expressive activity are protected, but political expressive activity is not.


                                   i. The Governor’s briefing reveals that the expressive activity
                                      associated with a group event draws the Orders’ penalties
                                      and prohibitions.
        The Governor’s brief claims to clarify a “misconception” arising from the vague text of

her orders: “while the crowd-size limitation on events and gatherings does not govern these

establishments’ operations across the board, the limitation does still apply to them; these

establishments are no more capable than Plaintiffs of hosting an indoor event or gathering

exceeding 10 people.” Def.’s Brief at p.18, PageID 313 (emphasis added). In other words,

nothing physical differentiates Plaintiffs’ banned events from the commercial and religious

activity the Governor allows. If 11 or 110 EIF members dine at a restaurant, at socially distanced

tables and taking all required precautions, they do not violate the restrictions. But if one member

rises to speak on election challenges, dinner becomes a prohibited “event” or “planned

gathering.” It is the expressive conduct itself – the presentation – which triggers punishment.5

Enforcement triggered by expressive conduct cannot withstand constitutional scrutiny.




5
         Because the expressive element of Plaintiffs’ conduct draws the penalty and the Orders are not “generally
applicable” regulations, Arcara v. Cloud Books, Inc., 478 U.S. 697 (1986) is distinguishable.

                                                        4
Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.544 Filed 09/21/20 Page 10 of 21




                                 ii. The restrictions punish speech based on its content as non-
                                     religious and non-commercial.
         The Order is also content-based, permitting religious and commercial activity while

 prohibiting other—including political—activity within the same physical circumstances. First,

 contrary to the Governor’s claim that there are no First Amendment exceptions, the Order

 specifically exempts religious worship in a place of worship:

         Consistent with prior guidance, neither a place of religious worship nor its owner
         is subject to penalty under section 18 of this order for allowing religious worship
         at such place. No individual is subject to penalty under section 18 of this order for
         engaging in religious worship at a place of religious worship.
 EO 2020-176(14).
 Second, it also permits businesses to host gatherings for commercial operations, subject to some

 restrictions but permitting more than 10 people indoors.6 These two exceptions create a tiered

 system: commercial activity receives the most protection; followed by in-person religious

 expression at places of worship, with almost no protection for political expression. Across

 physically similar arrangements, legal protections depend on the content of the expression. Thus,

 Michiganders can worship and study the Bible in church basements, but the conversation cannot

 turn to election integrity. Restaurant and casino-goers can dine or gamble in large groups, but if

 someone rises to lead worship or address election integrity, a crime is committed.7 “At some

 point, an exception-ridden policy takes on the appearance and reality of a system of

 individualized exemptions, the antithesis of a neutral and generally applicable policy and just the

 kind of state action that must run the gauntlet of strict scrutiny.” Roberts v. Neace, 958 F.3d 409,

 413–14 (6th Cir. 2020)(internal citations omitted).




 6
         See EO 2020-175(8), (15) (restaurants, bars, casinos).
 7
         This assumes social distancing and masks, measures to which Plaintiffs stipulated. Sitek Decl. ¶18,
 PageID.267; Tarver Decl. ¶1, PageID.269.

                                                     5
Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.545 Filed 09/21/20 Page 11 of 21




        “A law that is content based on its face is subject to strict scrutiny regardless of the

 government's benign motive, content-neutral justification, or lack of ‘animus toward the ideas

 contained’ in the regulated speech.” Reed v. Town of Gilbert, Ariz., 576 U.S. 155, 165

 (2015)(citation omitted)(applying strict scrutiny and striking down an ordinance treating

 “political” signs less favorably than “ideological,” i.e., religious, signs, since restrictions

 depended “entirely on the communicative content of the sign”). By distinguishing between

 events and groups based not on physical differences relevant to Covid but on the occurrence and

 content of expressive activity, the Governor’s Orders violate the First Amendment. See Reed,

 576 U.S. at 165.


                B. Even a content-neutral Order would fail as a time, place, and manner
                   restriction because it is not narrowly tailored and fails to preserve ample
                   alternatives.
        Even a content-neutral time, place, or manner restriction must be both narrowly tailored

 and preserve ample alternative channels of communication. Watchtower Bible & Tract Soc'y of

 New York, Inc. v. Village of Stratton, 536 U.S. 150, 168–69 (2002). Aside from the lack of

 content-neutrality addressed above, these Orders fail because they are not narrowly tailored and

 leave no alternative for protected expressive activity. The Governor’s absolute prohibitions on

 indoor gatherings in excess of 10 people (and any in excess of 100) burden substantially more

 speech than necessary to achieve the stated goal of limiting large social gatherings. The

 Governor attempts to rebut Plaintiffs’ narrow tailoring arguments by differentiating social

 gatherings from ordinary business activities permitted under the order. In particular, they

 distinguish the amount of time that attendees spend in the closed environment. This distinction is

 unavailing, as Plaintiffs’ meetings and trainings are more similar in duration to a worship service

 or sit down meal than they are to a house or lake party. Likewise, Defendant’s suggestions that


                                                 6
Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.546 Filed 09/21/20 Page 12 of 21




 Plaintiffs limit their assembly to the virtual world or only meet outside subject to other

 constitutionally infirm capacity limits, do not present adequate alternative means of expressive

 assembly.


                C. The Orders are void for vagueness because an ordinary citizen cannot
                   reconcile the plain text of the Constitutional Exception with the
                   Governor’s differing interpretation and enforcement of that provision.
        A law “may be impermissibly vague because it fails to establish standards for the police

 and public that are sufficient to guard against the arbitrary deprivation of liberty interests.” City

 of Chicago v. Morales, 527 U.S. 41, 52 (1999). Here, the Orders are so vague that the Governor

 can (and does) interpret them in conflicting ways, case by case, when she litigates or explains

 herself in the press. See Section II, supra. “It is established that a law fails to meet the

 requirements of the Due Process Clause if it is so vague and standardless that it leaves the public

 uncertain as to the conduct it prohibits....” Giaccio v. Pennsylvania, 382 U.S. 399, 402–403

 (1966). Michiganders cannot know what is permitted or prohibited because the Governor drafted

 and has elsewhere promoted and applied a Constitutional Exception, that here, she claims has no

 force. Due process precludes the Governor – a single government official – from criminalizing

 expressive assembly subject to her own whims and the conveniences of the moment.


                D. Regardless of whether the Constitutional Exception exists, the Orders are
                   overbroad because they regulate substantially more speech and assembly
                   than the State can justify under the First Amendment.
        “A law is overbroad under the First Amendment if it ‘reaches a substantial number of

 impermissible applications’ relative to the law’s legitimate sweep.” Schickel v. Dilger, 925 F.3d

 858, 880 (6th Cir. 2019)(citations omitted). If, as the Governor now argues, there is no

 Constitutional Exception, her Orders are facially overbroad as they purport to regulate almost all

 protected speech and assembly, making it physically impossible to police and requiring


                                                  7
Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.547 Filed 09/21/20 Page 13 of 21




 unpredictable, spotty, and potentially arbitrary enforcement. Even if the Governor reversed

 course yet again and admitted the Constitutional Exception covers some political assembly, the

 danger would persist because the exception contains no clear standards. True, her discretion

 would now be public and no longer secret, but it would still rest entirely with her. That, too, is a

 danger for which courts prescribe the admittedly strong medicine of overbreadth doctrine.


                   E. The in-person gathering restrictions operate as prior restraints by
                      prospectively prohibiting some events based on the expressive purpose
                      for which the event is held.
          The Orders create a de facto licensing scheme: the Governor’s continued, case by case

 recognition of exemptions under the Constitutional Exception. The settled rule is that a system of

 prior restraint “avoids constitutional infirmity only if it takes place under procedural safeguards

 designed to obviate the dangers of a censorship system.” See Promotions, Ltd. v. Conrad, 420

 U.S. 546, 559 (1975) (citation omitted). But here, as the Governor’s past interpretations and

 enforcement demonstrate, her discretion lacks predictable standards—indeed, even the existence

 of the exception itself is a matter that can be accepted or denied, case by case.

          Plaintiffs can hold political events that exceed the Governor’s attendance limits only if

 the Governor agrees8 they fall within her longstanding Constitutional Exception—just like

 abortion protests, petition signature gathering, and mass protests that the Governor herself

 attended this summer. Recognizing the application of the exemption for each planned event and

 removing the threat of prosecution is solely the Governor’s decision. No one knows the criteria

 the Governor applied to exempt prior gatherings, nor can anyone know why she now claims

          8
            Defendants cite cases to argue the Orders are not prior restraints because they “merely” threaten ex-post
 punishment, but those cases lend no support because each punishment resulted from conduct unrelated to speech.
 See Alexander v. United States, 509 U.S. 544, 550 (1993) (RICO violation); Arcara, 478 U.S. at 698 (prostitution).
 Here, as addressed in Section II(A), speech itself, not some independent criminal conduct, triggers punishment. And
 the threat of prosecution is itself a prior restraint, as noted in Defendant’s cited case, Novak v. City of Parma, 932
 F.3d 421, 432 (6th Cir. 2019).


                                                           8
Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.548 Filed 09/21/20 Page 14 of 21




 there never was an exception. That is precisely the problem, and it is the worst kind of prior

 restraint.

              III. Jacobson does not save the Governor’s otherwise unconstitutional
                   restrictions.

                     A. Under Jacobson, courts should still apply the last century of law
                        specifying the required scrutiny where plaintiffs allege
                        constitutional injuries.
         Jacobson v. Massachusetts, 197 U.S. 11 (1905) did not create a “public safety” exception

 to the First Amendment. The Sixth Circuit applies the formulae for constitutional scrutiny

 developed in the century after Jacobson, as it recently made clear in a case cited by Defendants:


         In addressing the COVID-19 outbreak, executives at the national, state, and local
         levels have had difficult decisions to make in honoring public health concerns
         while respecting individual liberties. Those decisions have now been the subject
         of numerous legal challenges, from coast to coast. Some involve individual rights
         for which precedent requires courts to apply a heightened level of scrutiny to
         government actions, for example, the free exercise of religion, see Maryville
         Baptist Church, Inc. v. Beshear, 957 F.3d 610, 614–15 (6th Cir. 2020), or access
         to an abortion, see Adams & Boyle, P.C. v. Slatery, 956 F.3d 913, 925–26 (6th
         Cir. 2020).
 League of Indep. Fitness Facilities & Trainers, Inc. v. Whitmer (“LIFFT”), 814 F. App'x 125,

 126 (6th Cir. 2020). Courts applying Jacobson acknowledge its call for upholding actions unless

 they are “beyond all question, a plain, palpable invasion of rights secured by the fundamental

 law,” but recognize that Jacobson’s call for a level of deference is subsumed within later-

 developed precedent that articulated a full framework for reconciling core constitutional rights

 with police powers. See Maryville, 957 F.3d at 611 (applying strict scrutiny to free exercise

 challenge); Adams & Boyle, 956 F.3d at 927 (“What we will not countenance, however, is the

 notion that COVID-19 has somehow demoted Roe and Casey to second class rights, enforceable

 against only the most extreme and outlandish violations. Such a notion is incompatible not only




                                                 9
Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.549 Filed 09/21/20 Page 15 of 21




 with Jacobson, but also with American constitution law…”); In re Rutledge, 956 F.3d 1018 (8th

 Cir. 2020) (analyzing abortion restrictions under ordinary tests pronounced by Supreme Court).

        The Governor argues instead that Jacobson mandates rational basis review across the

 board during COVID, even where months have passed, and even where Plaintiffs allege serious

 First Amendment violations such as content-based restrictions and prior restraints promulgated

 by a single official. The Governor directs this Court to its prior holding in CH Royal Oak, LLC v.

 Whitmer, No. 1:20-CV-570, 2020 WL 4033315 (W.D. Mich. July 16, 2020), and to a Sixth

 Circuit decision in LIFFT. Def.’s Brief at p.19, PageID 314. Neither case, however, requires

 rational basis review here.

         LIFFT and Royal Oak (relying on LIFFT) applied rational basis review to the challenged

 restrictions. But in LIFFT, the plaintiffs pled injuries to their commercial activity, for which

 everyone agreed rational basis review would have applied regardless of COVID. See League of

 Indep. Fitness Facilities & Trainers, Inc. v. Whitmer, No. 1:20-CV-458, 2020 WL 3421229, at

 *3 (W.D. Mich. June 19, 2020) (applying rational basis review); LIFFT, 814 F. App'x at 128

 (“The parties agree that rational basis review is the hurdle the Governor's Order must clear.”).

 Royal Oak then relied on this part of LIFFT, even though the applicable test for the Royal Oak

 plaintiffs’ First Amendment injury would at least have been intermediate review. See Ward v.

 Rock Against Racism, 491 U.S. 781, 791 (1989). What LIFFT taught was not that the Sixth

 Circuit requires blanket application of rational basis review during COVID, but rather, that

 district courts are to apply the standard of review that would apply in non-Covid times

 (heightened scrutiny in free exercise and abortion cases, for example).

        A recent case from the Western District of Pennsylvania involving similar facts and

 claims is instructive here. In Cty. of Butler v. Wolf, No. 2:20-CV-677, 2020 WL 5510690 at *2



                                                 10
Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.550 Filed 09/21/20 Page 16 of 21




 (W.D. Pa. Sept. 14, 2020), the court found that Governor Wolf’s restrictions of 25 people

 indoors and 250 outdoors violated the First Amendment, among other constitutional provisions.

 The court noted:


         Jacobson was decided over a century ago. Since that time, there has been
         substantial development of federal constitutional law in the area of civil liberties.
         As a general matter, this development has seen a jurisprudential shift whereby
         federal courts have given greater deference to considerations of individual
         liberties, as weighed against the exercise of state police powers. That century of
         development has seen the creation of tiered levels of scrutiny for constitutional
         claims. They did not exist when Jacobson was decided.
 Id. at *6.
         The court, applying traditional levels of constitutional scrutiny, found that the Governor’s

 restrictions violated the First Amendment. Id. at *15. “The imposition of a cap on the number of

 people that may gather for political, social, educational and other expressive gatherings, while

 permitting larger number for commercial gatherings limited only by a percentage of the

 occupancy capacity of the facility is not narrowly tailored and does not pass constitutional

 muster. Moreover, it creates a topsy-turvy world where Plaintiffs are more restricted in areas

 traditionally protected by the First Amendment than in areas which usually receive far less, if

 any, protection.” Id.


         Because Jacobson does not insulate constitutional violations from the traditional levels of

 judicial scrutiny, the Court must follow the Sixth Circuit’s guidance—and should follow the

 Pennsylvania district court’s persuasive authority—in applying whatever scrutiny would

 ordinarily be called for, while recognizing the state interests articulated in Jacobson.


                         B. South Bay does not control.
         The Governor continually cites South Bay United Pentecostal Church v. Newsom, 140

 S.Ct. 1613 (2020), claiming that Chief Justice Roberts’ concurrence was a binding “holding”

                                                  11
Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.551 Filed 09/21/20 Page 17 of 21




 regarding Jacobson. But there was no opinion of the Court. Rather, the Supreme Court declined,

 5-4, to enter an injunction after the same relief was denied by the district court. Id. A Supreme

 Court injunction would have been extraordinary relief, granted “sparingly and only in the most

 critical and exigent circumstances,” even when “the legal rights at issue are indisputably clear.”

 Id.

        Chief Justice Robert’s concurrence was not joined by any other justice, and while four

 justices clearly disagreed with his analysis, we cannot know why four other justices voted to

 deny the application. Id. Perhaps at least one of those justices voted “no” because the application

 failed under the “exigent circumstances” and “indisputably clear” standards, but would have

 agreed with Justice Alito, who in dissent wrote “[i]t is a considerable stretch to read the

 [Jacobson] decision as establishing the test to be applied when statewide measures of indefinite

 duration are challenged under the First Amendment or other provisions not at issue in that case.”

 Calvary Chapel Dayton Valley v. Sisolak, No. 19A1070, 2020 WL 4251360, at *5 (U.S. July 24,

 2020)(Alito, J., dissenting).

            IV. All factors weigh in favor of preliminary relief.
        Because Plaintiffs have demonstrated that they are likely to succeed on the merits of their

 First Amendment claims, the Court need not consider the three remaining factors. Bays v. City of

 Fairborn, 668 F.3d 814, 819 (6th Cir. 2012). Still, each factor – irreparable harm to Plaintiffs,

 lack of harm to others, and the public interest – supports preliminary relief. “The loss of First

 Amendment freedoms, for even minimal periods of time, unquestionably constitutes irreparable

 injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976). Moreover, “if the plaintiff shows a substantial

 likelihood that the challenged law is unconstitutional, no substantial harm to others can be said to

 inhere its enjoinment”, for “‘it is always in the public interest to prevent violation of a party's



                                                 12
Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.552 Filed 09/21/20 Page 18 of 21




 constitutional rights.’” Deja Vu of Nashville, Inc. v. Metro. Gov't of Nashville and Davidson

 Cnty., 274 F.3d 377, 400 (6th Cir.2001) (citation omitted).


               V. Plaintiffs have standing to challenge the 100-person outdoor attendance
                  restriction.
         Plaintiffs have standing to challenge the outdoor restrictions.9 Plaintiffs specifically

 allege that they “intend[] to hold outdoor rallies which [they] expect[] will draw attendance in

 excess of the limits imposed by the Governor’s orders” Compl. ¶¶ 45, 47, PageID.11–12. The

 restrictions on outdoor gatherings—a second-best alternative to indoor gatherings—remain at

 issue, particularly because Defendant proposes outdoor gatherings as “alternatives.” Not only

 would Plaintiffs’ events still be impossible under 100-person limits, which carry the same

 constitutional infirmities as the indoor limits, but Plaintiffs’ pleading focused on indoor activities

 because the Governor’s “FAQ” guidance purported to exempt outdoor activities from her

 capacity restrictions. She now rebuts this guidance, underscoring the unintelligibility of rules

 whose true meaning is known only to the Governor, and which morph from litigation to

 litigation.

                                                CONCLUSION
     Plaintiffs respectfully request that the Court enter the requested injunctive relief.




 9
          Plaintiffs do not concede they are “only ‘making plans for several indoor events.’” Def.’s Brief at p. 12,
 PageID 307 (emphasis added), nor do Plaintiffs’ declarations so state. Sitek Decl. ¶ 7, PageID.265–66; Tarver Decl.
 ¶ 7, PageID.268 (stating Plaintiffs are “deterred from holding any events because the Governor has declared it the
 law of the state that people cannot gather indoors in groups or more than 10 or outdoors in groups of more than
 100.” (emphasis added).

                                                         13
Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.553 Filed 09/21/20 Page 19 of 21




                                                  GRAVES GARRETT, LLC

                                                  /s/ Edward D. Greim
                                                  Edward D. Greim
                                                  Special Counsel, Thomas More Society
                                                  Missouri Bar No. 54034
                                                  GRAVES GARRETT, LLC
                                                  1100 Main Street, Suite 2700
                                                  Kansas City, Missouri 64105
                                                  Tel.: (816) 256-3181
                                                  Fax: (816) 222-0534
                                                  edgreim@gravesgarrett.com

                                                  Attorney for Plaintiffs

      Respectfully submitted this 21st day of September, 2020.




                                             14
Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.554 Filed 09/21/20 Page 20 of 21




                              CERTIFICATE OF COMPLIANCE

         Pursuant to LCivR 7.2(b)(ii), I, Edward D. Greim, certify that this brief contains 4,262
 words exclusive of the case caption, cover sheets, any table of contents, any table of authorities,
 the signature block, attachments, exhibits, and affidavits as calculated by Microsoft Word 2019.

 Respectfully submitted this 21st day of September, 2020.


                                                      GRAVES GARRETT, LLC

                                                      /s/ Edward D. Greim
                                                      Edward D. Greim
                                                      Special Counsel, Thomas More Society
                                                      Missouri Bar No. 54034
                                                      GRAVES GARRETT, LLC
                                                      1100 Main Street, Suite 2700
                                                      Kansas City, Missouri 64105
                                                      Tel.: (816) 256-3181
                                                      Fax: (816) 222-0534
                                                      edgreim@gravesgarrett.com

                                                      Attorney for Plaintiffs




                                                 15
Case 1:20-cv-00805-PLM-PJG ECF No. 14, PageID.555 Filed 09/21/20 Page 21 of 21




                                CERTIFICATE OF SERVICE

        I, Edward D. Greim, certify that on September 21, 2020, a copy of the foregoing was
 filed with the Clerk of the Court using the CM/ECF system, which sent notification to the
 following via e-mail:

 Samantha Loree Reasner
 Neil Anthony Giovanatti
 Office of the Governor, State of Michigan
 George W. Romney Building
 111 S. Capitol Avenue
 Lansing, MI 48909
 (517) 241-0061
 reasners@michigan.gov
 giobanattin@michigan.gov


 Respectfully submitted this 21st day of September, 2020.


                                                    GRAVES GARRETT, LLC

                                                    /s/ Edward D. Greim
                                                    Edward D. Greim
                                                    Special Counsel, Thomas More Society
                                                    Missouri Bar No. 54034
                                                    GRAVES GARRETT, LLC
                                                    1100 Main Street, Suite 2700
                                                    Kansas City, Missouri 64105
                                                    Tel.: (816) 256-3181
                                                    Fax: (816) 222-0534
                                                    edgreim@gravesgarrett.com

                                                    Attorney for Plaintiffs




                                               16
